                               Case 17-19412      Doc 56     Filed 11/16/18       Page 1 of 2
Entered: November 16th, 2018
Signed: November 15th, 2018

SO ORDERED




                                     UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF MARYLAND

        In Re:

        DARLEEN MARGARET CASH                                         Case No. 17-19412-WIL
                                                                      Chapter 13

                                  Debtor

                                            ORDER CONFIRMING PLAN

                The Plan under Chapter 13 of the Bankruptcy Code having been transmitted to creditor (s) and it
        having been determined, after hearing on notice, that the requirements for confirmation set forth in 11 U.
        S. C. §1325 have been satisfied and that the plan complies with the other applicable provisions of the
        Bankruptcy Code, it is hereby:

                  ORDERED, that the Chapter 13 Plan filed August 20, 2018, is hereby confirmed; and it is further

                ORDERED, that the property of the estate shall not vest in the Debtor until the Debtor is granted
        a discharge or the case is dismissed or otherwise terminated; and it is further

                  ORDERED, that the Debtor is directed to pay to the Trustee the sum of $202.63 per month for
        eight (8) months; then $650.00 per month for twenty-eight (28) months; then $1,780.00 per month for
        twenty-four (24) months on or before the 10th day of each month for a total period of sixty (60) months or
        until all allowed claims are paid in full; and it is further

                 ORDERED, that the Debtor is directed to provide to the Trustee a copy of each Federal income
        tax return, and any amendment, at the same time it is filed with the taxing authority while the case is
        pending; and it is further

                  ORDERED, that the Debtor is directed to provide to the Trustee annually not later than 45 days
        before the anniversary date of this Order, a statement, under penalty of perjury, of (i) the income and
        expenditures of the debtor during the tax year most recently concluded before such anniversary date, and
        (ii) the monthly income of the Debtor that shows how income, expenditures, and monthly income are
        calculated; and which discloses (a) the amount and sources of the Debtor's income, (b) the identity of any
                    Case 17-19412        Doc 56      Filed 11/16/18      Page 2 of 2



person responsible with the Debtor for the support of any dependent, and (c) the identity of any person
who contributed, and the amount contributed, to the household in which Debtor resides.

TRUSTEE RECOMMENDATION
The Chapter 13 Trustee represents
that the plan complies with the
provisions of the U.S.C. §1325 and
recommends confirmation.
                                                     /s/ NANCY L. SPENCER GRIGSBY
                                                     Chapter 13 Trustee
cc:

DARLEEN MARGARET CASH
7114 DONNELL PLACE APT C5
DISTRICT HEIGHTS, MD 20747
Debtor

KASEY L EDWARDS ESQUIRE
GILMAN & EDWARDS LLC
8401 CORPORATE DR - SUITE 450
LANDOVER, MD 20785-2284
Attorney for Debtor

NANCY L. SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
Trustee

All Creditors and Parties of interest.

                                           END OF ORDER
